Exhibit 10.2

CONSENT, RELEASE AND THIRD AMENDMENT TO

LOAN AND SECURITY AGREEMENT

This CONSENT, RELEASE AND THIRD AMENDMENT to Loan and Security Agreement (this
“Consent”) is entered into this 30th day of January, 2015, by and between
Silicon Valley Bank (“Bank”) and Relypsa, Inc., a Delaware corporation
(“Borrower”) whose address is 700 Saginaw Drive, Redwood City, CA 94063.

Recitals

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of May 2, 2013 (as the same has been and may from time to time be
further amended, modified, supplemented or restated, the “Loan
Agreement”).  Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.

B. In connection with Borrower moving its chief executive office to 100 Cardinal
Way, Redwood City, CA 94063 (the “New Location”), Borrower intends to dispose of
certain Equipment, including, without limitation, certain Financed Equipment,
located at 700 Saginaw Drive, Redwood City, CA 94063 as more fully described on
Exhibit B hereto (the “Disposed Assets”).  Borrower further desires to grant to
Bank a security interest on the Equipment set forth on Exhibit A hereto (the
“New Collateral”), as a replacement for the Disposed Assets as Collateral under
the Loan Agreement.  In furtherance of the foregoing, Borrower has requested
that Bank (i) consent to the disposition of the Disposed Assets, (ii) release
Bank’s Lien on the Disposed Assets, and (iii) amend the Loan Agreement to
include the New Collateral as Collateral thereunder.

C. Bank has agreed to consent to the disposition of the Disposed Assets, to
release its Lien on the Disposed Assets, and to so amend the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions.  Capitalized terms used but not defined in this Consent shall
have the meanings given to them in the Loan Agreement.

2. Consent.  Subject to the terms of Section 11 below, Bank hereby consents to
Borrower’s disposition of the Disposed Assets and to Borrower’s relocation of
its chief executive office to the New Location and such disposition and
relocation shall not, in and of itself, constitute an “Event of Default” under
the Loan Agreement.  Bank hereby acknowledges that Borrower provided at least
thirty (30) days prior written notice of Borrower’s relocation of its chief
executive office to the New Location in accordance with Section 7.2 of the Loan
Agreement.

3. Release.  Subject to the terms of Section 11 below, and to the condition that
(a) Borrower grant a security interest to Bank in the New Collateral and (b)
Borrower provide Bank with at least five (5) days’ prior written notice of
Borrower moving to the New Location, effective upon the disposition by Borrower
of the Disposed Assets, Bank hereby releases the security interest it has in the
Disposed Assets under the Loan Agreement without delivery of any instrument or
any further action by any party, and all rights to the Disposed Assets shall
revert to Borrower, provided, however, that nothing in this Consent shall
constitute a release of any security interest Bank may have in the Disposed
Assets pursuant to that certain Loan and Security Agreement dated as of January
31, 2013, by and among Oxford Finance LLC, as collateral agent, Bank, the other
lenders thereunder, and Borrower, as amended (the “Oxford Loan Agreement”).  At
the request and sole expense of Borrower following such release, Bank shall
execute and deliver to Borrower such documents as Borrower may reasonably
request to evidence such release.

4. Grant of Security Interest; Reaffirmation.

4.1 Upon Borrower moving to the New Location, Borrower hereby grants Bank, to
secure the payment and performance in full of all of the Obligations, a
continuing security interest in, and pledges to Bank, the New Collateral,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof.  The New Collateral shall hereafter be deemed
“Collateral” under the Loan Agreement.

--------------------------------------------------------------------------------

4.2 Except to the extent that the Disposed Assets are released pursuant to
Section 3 above, Borrower hereby reaffirms its grant to Bank of a continuing
security interest in the Collateral.

5. Amendments to Loan Agreement.

5.1 Section 13 (Definitions).  The following terms and their respective
definitions are added to Section 13.1, in appropriate alphabetical order, as
follows:

“Britannia Seaport Centre Lease” means, at any time, the lease agreement that
provides for the lease of Borrower’s headquarter space by HCP LS Redwood City,
LLC (or its successors and assigns) to Borrower, which, as of the Third
Amendment Date, is that certain Britannia Seaport Centre Lease dated as of June
26, 2014 between the Borrower, as tenant, and the HCP LS Redwood City, LLC, as
landlord, as amended, restated, or otherwise modified.

“Third Amendment Date” is January 30, 2015.

5.2 Exhibit A (Collateral Description).  Exhibit A to the Loan Agreement is
amended in its entirety and replaced with Exhibit A attached hereto.

6. Limitation of Consent and Amendments.

6.1 The consent set forth in Section 2 above and the amendments set forth in
Section 5 above, are effective for the purposes set forth herein and shall be
limited precisely as written and shall not be deemed to (a) be a consent to any
amendment, waiver or modification of any other term or condition of any Loan
Document, or (b) otherwise prejudice any right or remedy which Bank may now have
or may have in the future under or in connection with any Loan Document.

6.2 This Consent shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

7. Representations and Warranties.  To induce Bank to enter into this Consent,
Borrower hereby represents and warrants to Bank as follows:

7.1 Immediately after giving effect to this Consent, (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

7.2 Borrower has the power and authority to execute and deliver this Consent and
to perform its obligations under the Loan Agreement, as amended by this Consent;

7.3 The organizational documents of Borrower most recently delivered to Bank
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;

7.4 The execution and delivery by Borrower of this Consent and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Consent, have been duly authorized by all necessary action on the part of
Borrower;

7.5 The execution and delivery by Borrower of this Consent and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Consent, do not and will not contravene (a) any law or regulation binding on or
affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

7.6 The execution and delivery by Borrower of this Consent and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Consent, do not require any order, consent, approval, license, authorization or
validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

7.7 This Consent has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

--------------------------------------------------------------------------------

8. Integration.  This Consent and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Consent
and the Loan Documents merge into this Consent and the Loan Documents.

9. Prior Agreement.  Except as expressly provided for in this Consent, the Loan
Documents are hereby ratified and reaffirmed and shall remain in full force and
effect.  This Consent is not a novation and the terms and conditions of this
Consent shall be in addition to and supplemental to all terms and conditions set
forth in the Loan Documents.  In the event of any conflict or inconsistency
between this Consent and the terms of such documents, the terms of this Consent
shall be controlling, but such document shall not otherwise be affected or the
rights therein impaired.

10. Counterparts.  This Consent may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

11. Effectiveness.  This Consent shall be deemed effective upon (a) the due
execution and delivery to Bank of this Consent by each party hereto, (b) Bank’s
receipt of a copy of a consent to the disposition of and release of the liens in
the Disposed Assets under the Oxford Loan Agreement, duly executed and delivered
by each party thereto, and (c) payment of Bank’s legal fees and expenses in
connection with the negotiation and preparation of this Consent.

12. Covenant to Deliver.  Borrower agrees to deliver to Bank a duly executed
original landlord’s consent in favor of Bank for Borrower’s New Location, in
form and substance satisfactory to Bank, promptly, but in any event by no later
than March 31, 2015.

13. Governing Law.  This Consent and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of California.

[Signature page follows.]

 

 

 

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have caused this Consent to be duly
executed and delivered as of the date first written above.

 

BANK

 

BORROWER

Silicon Valley Bank

 

Relypsa, Inc.

By:

 

/s/Milo Bissin

 

By:

 

/s/Ronald A. Krasnow

Name:

 

Milo Bissin

 

Name:

 

Ronald A. Krasnow

Title:

 

Vice President

 

Title:

 

Senior Vice President and General Counsel

 

 

 

--------------------------------------------------------------------------------

EXHIBIT A – COLLATERAL DESCRIPTION

All equipment purchased pursuant to that certain One Workplace invoice dated
October 8, 2014, Project ID #132812, and located at 100 Cardinal Way, Redwood
City, CA 94063.

 

 

 

--------------------------------------------------------------------------------

EXHIBIT B – DISPOSED ASSETS

The Disposed Assets consist of all right, title and interest of Borrower in and
to the following personal property:

 

Description of Equipment

Make

Model

Serial Number

Security

equipment

K.F.

Howell

Security

System DVR, 4

Vivotek

FD8134

ER1249022800

Security

equipment

K.F.

Howell

Security

System DVR, 4

Vivotek

FD8134

ER1249022800

Security

equipment

K.F.

Howell

Security

System DVR, 4

Vivotek

FD8134

ER1249022800

All furniture of the Debtor located at 700

Saginaw Drive, Redwood City, California

94063 on the Effective Date of the Loan

Agreement

 

 